DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/22 has been entered.

Status of Claims
Claims 1-7 are pending in this application.



Claim Objections 
The examiner is objecting to claim 1 for using parentheses in the claim.  Parenthesis can be used in a claim for reference numerals, but here they are adding almost descriptive terms, so it is not clear if words inside the parenthesis are actually claimed or not.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-7 are directed to a system, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent system claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the limitations of fund transfer based on users' locations, and sufficiency of information to be provided by the users.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving (from user mobile device) an indication of intention to deposit fund electronically at a location, receiving (from user mobile device) another indication of user's presence at a second location, determining whether “sufficient information” is available to securely deposit, depositing (from first wallet to second wallet), receiving (from user mobile device) yet another indication confirming presence of user device at the location, receiving (from user mobile device) another indication requesting to withdraw fund from the second wallet, determining whether “sufficient information” is available to securely withdraw, and transferring fund recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “payment network server”, “processor”, “communication circuitry”, “first mobile user device (sender device)”, “first database”, “second database”, “a second mobile user device (receiver device)”, “first external financial system gateway”, “second external financial system gateway”, and “memory”,  in claim 1, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as the “payment network server” and “processor”; a communication device such as “communication circuitry”, “mobile user device”, and “external financial system gateway”; and storage unit such as “memory” and “database”.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-7 are not patent-eligible.
	
Response to Arguments
Applicant's arguments filed 7/12/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. § 101… Page 4 of the Office Action asserts, "Applicant has not stated why any additional elements have been integrated with any limitations",”
the examiner respectfully notes that such assertions were not made by the examiner in the previous office action.   

In response to applicant's argument that: 
“claim 1 is directed to a specific technique, via the specially adapted payment network server and the tailored dialogues, each of which are "an additional element" of specific software "activity" per page 2 of the Memorandum of 19 April 2018,”
the examiner respectfully disagrees.   The claims recite the limitations of fund transfer based on users' locations, and sufficiency of information to be provided by the users.   The examiner has identified the specific procedures/steps as (1) receiving (from user mobile device) an indication of intention to deposit fund electronically at a location, (2) receiving (from user mobile device) another indication of user's presence at a second location, (3) determining whether “sufficient information” is available to securely deposit, (4) depositing (from first wallet to second wallet), (5) receiving (from user mobile device) yet another indication confirming presence of user device at the location, (6) receiving (from user mobile device) another indication requesting to withdraw fund from the second wallet, (7) determining whether “sufficient information” is available to securely withdraw, and (8) transferring fund.  These steps may be methodical; but they are abstract ideas.   Also, as explained in detail above in the 35 U.S.C. § 101 rejection, the technical components recited in the claims – e.g., “payment network server”, “processor”, “communication circuitry”, “first mobile user device (sender device)”, “first database”, “second database”, “a second mobile user device (receiver device)”, “first external financial system gateway”, “second external financial system gateway”, and “memory” – have been determined by the examiner to be “generic computer” used in to perform the abstract idea without being integrated into a practical application.

In response to applicant's argument that: 
“the steps of the present claims cannot reasonably be considered mental processes nor practically performed mentally. Neither the sender nor the receiver has sufficient information to certify the identity of the other party, nor to certify the propriety of the transaction,”
the examiner respectfully disagrees.   The examiner is not disputing the premise that computers will generally increase the speed and efficiency in carrying out some repetitive processes.  Thus, the applicant’s business process/ideas could very well be carried out faster and more efficiently using generic computers.   Neither is the examiner arguing that the claim language lacks such generic electronic devices.  Rather, the examiner has determined that such devices amount to nothing more than “generic computers”, used in such a way that it does not integrate the abstract idea into a practical application.   The examiner cannot see how sending/receiving/processing information by electronic devices – as described – improves a technology.  

In response to applicant's argument that: 
“the claimed invention being dissimilar to any abstract idea(s) found patent-ineligible in any prior court case. And the rejection is silent with regard to the recited downloading being responsive to the determined authorization information.  Applicant submits that the Office Action improperly overgeneralizes the claims in an attempt to identify an abstract idea, the claims being more specific than the alleged, broad idea,”
the examiner respectfully disagrees.   First, the examiner did acknowledge the specific steps/procedures listed in the claims in the office action’s 101 analysis.  See above answer.  Second, in drafting the office actions, the examiner needs to give a succinct characterization of the “abstract idea” based on the claim language.  Third, the examiner has followed the guidance as given by the office and the courts.   The specific technical elements are cited – e.g., “payment network server”, “processor”, etc.;  and the general steps are acknowledged as – e.g., receiving (from user mobile device) an indication of intention to deposit fund electronically at a location, receiving (from user mobile device) another indication of user's presence at a second location, determining whether “sufficient information” is available to securely deposit, etc.  The examiner believes these to be accurate representation of the claimed elements and their functions in carrying out the abstract idea.  The examiner also explains why the claimed invention is an abstract idea.   The examiner respectfully refers the applicant to the discussion above.     
Lastly, with respect to the “recited downloading” argument, there is no “downloading” element mentioned in the claims.  The “downloading” element only appears in the specification.  The examiner respectfully notes that the public policy requires that claim boundaries and scopes to be  clearly defined within the claims.  This is because, while the claim elements are required to be disclosed in the specification, the disclosed elements in the specification are not necessary claimed in the claims.  Within the specification, the “downloading” element is mentioned twice, specifically, first time: to explain the step of enrolling in the payment network – “they may enroll via a website, by downloading a software application to their mobile device” (see paragraph 139); and second time, to explain the use of location-based software application – “Each user device is equipped to facilitate location-based transaction, e.g., via downloading software and/or website instructions for accessing various subsystems of the user device” (see paragraph 141).  However, claim 1 language seems to suggest that such process and functionalities are already done and installed in the claimed elements. 

In response to applicant's argument that: 
“Exemplifying its unconventionality, none of the prior art either collectively or individually has the ordered combination of operations recited in claim 1,”
the examiner respectfully disagrees.   The 35 USC 101 patent eligibility determination is not a prior art analysis.   And abstract ideas, no matter how new or unique, are not patentable.  For example, if the applicant were to create a new mathematical equation that has never been seen before, it would still not be patentable under 35 USC 101.

In response to applicant's argument that: 
“transactions are enabled which otherwise cannot be practically realized, owing to the imperfection of the knowledge of the parties about each other, and to the need for rapid, responsive, automated analysis of transient location information and pertinent requirements,”
the examiner respectfully disagrees.   The technical limitations describe data transmission and processing.  The data are processed and sent according to some business rules.  Transmitting, receiving, and processing data are the ordinary functions of “generic computers”.  The examiner notes that the applicant has a tendency to cite procedural ideas (e.g. using the user's presence at a location as part of fund transfer process) as technological advancements.  They are not the same thing.  Procedural ideas are not technological advancements.  They are ideas for carrying out business activities.

In response to applicant's argument that: 
“machine of claim 1 leverages a wireless device, a mobile network operator, a mobile virtual network operator cloud, and an electronic content server… said concept is integrated into a practical application… The Office has discounted the claim elements individually without properly analyzing the ordered combination,”
the examiner respectfully disagrees. The elements are recited at the apply it level, because they are mere tools for processing and transmitting data.   They are operating as any generic computer would operate, recited at a high level of generality and are mere tools for performing the abstract idea. 

In response to applicant's argument that: 
“the claims do not exclude all other ways of performing the alleged, abstract idea with a computer. This lack of preemption places the claims, at step one, squarely in the realm of patent-eligibility,”
the examiner respectfully disagrees.     The argument is not found persuasive because preemption is but one of the factors in the 35 USC 101 analysis.   The preemption doctrine is a policy that shields the public against monopoly of ideas by individuals.  It is less effective as an applicant’s sword against patent prohibitions.  This is reflected by the Office’s guidance, which states “the absence of complete preemption does not guarantee that a claim is eligible.”  See the July 2015 Update.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MARK H GAW/Examiner, Art Unit 3698